DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0003: “in particular a least partially autonomous, mobility unit”, is unclear and should be revised.  Applicant should remove, “in particular” before autonomous mobility unit for clarity since the element is a critical feature.  The autonomous mobility unit is claimed.  Applicant should review and address the use of “in particular” before elements throughout the specification.
Para. 0010: lines 1-2 are unclear since Applicant already describes the at least one provision and/or storage unit.   Does Applicant mean:  “It is furthermore proposed that the consumable-material handling device comprises at least one measuring unit, arranged on the provision and/or storage unit, for determining a mass of the at least one consumable material.”?
The above are a few examples of unclear language.  Applicant should review and revise the entire specification for all other instances of unclear language and idiomatic errors.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claim 1, line 6, Applicant should replace, “and which is” with, “, wherein the mobility unit is”, for clarity.

Relative to claim 2, does Applicant mean: “further comprising at least one provision and/or storage unit comprising at least one holding element, on which the at least the consumable material for handling is arranged.”?

Relative to claim 3, line 3, Applicant should replace, “and which is…” with, “, wherein the measuring unit is configured to determine a mass”, for clarity.  
Relative to claim 5, line 3, Applicant should replace, “configured for applying” with “configured to apply”.

Relative to claim 7, lines 3-4, Applicant should replace, “configured for opening” with “configured to open”, for clarity.  Other claims should also be amended.  For instance, claim 10, line 3, “for supplying” should be “to supply”.  Claim 17, line 3, “for opening” should be “to open”.

Relative to claim 8, does Applicant mean: “further comprising at least one access opening unit configured to detect a position of an access opening to a production and/or packaging machine, and actuate at least one access closure element that closes the access opening.” 

Relative to claims 9, 11, 13, and 18, it is not clear as to whether the claims are intended to be independent claims or dependent claims.  The claims are interpreted as dependent claims. Since the claims are written as dependent claims, some of the elements are repeated, such as the “consumer handling device”, making the claims unclear.  If Applicant intends to make the claim independent, the claim needs to list out each element of the claim, instead of reciting, “at least one consumer-material handling device as claimed in claim 1.  For instance, the Applicant may recite: 
(9) A production and/or packaging system having: 
at least one production and/or packaging machine; 
at least one consumable-material handling device for transporting and/or handling at least one consumable material; 
the handling device comprising: 
at least one at least partially autonomous handling unit configured at least for handling the consumable material; and 
at least one mobility unit on which the handling unit is arranged, the mobility unit is configured at least for permitting locomotion of the handling unit (14a; 14b); 
wherein the consumer material handling device is further configured to stock and/or load the production and/or packaging machine with the at least one consumable material.”?
Similar changes should be made to claims 11, 13, and 18 as appropriate.

Relative to claim 12, line 3, Applicant should replace, “by means of the” to “by the”.
Relative to claim 14, does Applicant mean, “The consumable-material handling device as claimed in claim 1, further comprising at least one provision and/or storage unit (18a; 18b), which has at least one holding element on which the at least one consumable material can be provided and/or stored.”?
Relative to claim 19, Applicant should remove, “means of”, for clarity.
Applicant should address any other instances of unclear language.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9, 11, 13-15, and 18 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armando (EP 0577 986 A2).  Relative to claims 1-2, and 4-6, Armando discloses:
(1) a consumable-material handling device (1)(Fig. 1) for transporting and/or handling at least one consumable material (2)(Fig. 1), the handling device (1) comprising at least one at least partially autonomous handling unit (7)(Fig. 1) which is configured at least for handling the consumable material (2)(Col. 2, lines 47-55), and comprising at least one mobility unit (8)(Fig. 1) on which the handling unit (7) is arranged and which is configured at least for permitting locomotion of the handling unit (1)(Col. 3, lines 3-8); 
(2) further comprising at least one provision and/or storage unit (5)(Fig. 1), which has at least one holding element (see surface of Ref. 5, on which rolls, 2, rest)(Fig. 1) on which at least the consumable material (2) for handling by means of the handling unit (7) can be arranged (Fig. 1)(Col. 2, lines 52-57);
 (5) at least one connecting-means application unit (10)(Fig. 1) which is configured for applying at least one connecting means (32)(Fig. 1) to the at least one consumable material (2)(Fig. 1)(Col. 3, lines 8-10); 
(6) at least one communication unit (inherently included, see lines 50)(Fig. 2) for exchanging electronic data with an external unit (51)(Fig. 2)(Col. 4, lines 5-10), at least one operation of handling and/or transporting the at least one consumable material (2) is performed in a manner dependent on an exchange of electronic data (Col. 4, lines 14-25).
Relative to claim 9, the disclosure of Armando includes: a production and/or packaging system (Fig. 1) having at least one production and/or packaging machine (packaging machine, which includes truck, Ref. 1, is inherently included)(Fig. 1) and having at least one consumable-material handling device (1) as claimed above, for stocking and/or loading the production and/or packaging machine with at least one consumable material (2)(Fig. 1)(Col. 2, lines 47-55).

Relative to claim 11, the disclosure of Armando includes: a method for changing and/or replenishing at least one consumable material (2) on a production and/or packaging machine (included along with truck, 1)(Fig. 1) and, in at least one method step, by means of a consumable-material handling device (1), autonomous transport of the at least one consumable material (2) to the production and/or packaging machine (inherently included) and/or an autonomous process of changing the at least one consumable material (2) are/is performed (Col. 2, lines 50-58; Col. 3, lines 1-5).

Relative to claim 13-15, the disclosure of Armando includes: a consumable-material handling device (1) for transporting and/or handling at least one consumable packaging material (2), the handling device (1) comprising at least one at least partially autonomous handling unit (7) which is configured at least for handling the consumable material (2), and comprising at least one at least partially autonomous mobility unit (8) on which the handling unit (7) is arranged and which is configured at least for permitting at least partially autonomous locomotion of the handling unit (7); 
at least one provision and/or storage unit (5)(Fig. 1), which has at least one holding element (see surface of Ref. 5) on which at least the consumable material (2) for handling by means of the handling unit (7) can be provided and/or stored; 
at least one connecting-means application unit (10) which is configured for applying at least one connecting means (32) to the at least one consumable material (2) in order to permit a connection of the at least one consumable material (2) to a further consumable material (2)(reels, 2, can be stacked into stacks, 4, Fig. 1)(Col. 2, lines 51-58; Col. 3, lines 1-10).

Relative to claim 18, the disclosure of Armando includes: a method for changing and/or replenishing at least one consumable material (2) on a production and/or packaging machine (machine is included with Ref. 1) by means of a consumable-material handling device (1) as claimed above, and, 
in at least one method step, by means of a consumable-material handling device (1), autonomous transport of the at least one consumable material (2) to the production and/or packaging machine (included with truck, 1) and/or an autonomous process of changing the at least one consumable material (2) are/is performed (Col. 2, lines 50-58; Col. 3, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Armando in view of Brinkman et al (US PG. Pub. 2003/0087740).  Relative to claim 4, Armando discloses all claim limitations but does not expressly disclose: at least one detection unit for detecting at least one material-specific parameter of the at least one consumable material.
Brinkman teaches: at least one detection unit for detecting at least one material-specific parameter (see defect or weakness) of the at least one consumable material (1)(Fig. 1)(Para. 0052), for the purpose of providing an apparatus and method for treating running strips of web material used in cigarette manufacturing, that ensures quality products, is compact, and can be combined with existing machines that employ webs of paper and other wrapping materials (Para. 0001-0002, 0012).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Armando with the detection unit for detecting at least one material-specific parameter, as taught in Brinkman for the purpose of providing an apparatus and method for treating running strips of web material used in cigarette manufacturing, that ensures quality products, is compact, and can be combined with existing machines that employ webs of paper and other wrapping materials.

Claim(s) 16 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Armando in view of Bilskie et al (US PG. Pub. 2005/0189449).  Relative to claim 16, Armando discloses: at least one communication unit (included, see Ref. 50) for exchanging electronic data with an external unit (50)(Col. 4, lines 5-10), where at least one operation of handling and/or transporting the at least one consumable material (2) is performed in a manner dependent on an exchange of electronic data (Col. 4, lines 13-20).
Armando does not expressly disclose: the at least one communication unit is a wireless communication unit for exchanging electronic data with the external unit.
Bilskie teaches: the at least one communication unit is a wireless communication unit (“see wireless link”) for exchanging electronic data with the external unit (“controller”)(Para. 0072), for the purpose of providing an apparatus for exchanging wound rolls of material quickly and efficiently, reduces stoppages, and frees up personnel and equipment (Para. 0001-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Armando with the wireless communication unit as taught in Bilskie for the purpose of providing an apparatus for exchanging wound rolls of material quickly and efficiently, reduces stoppages, and frees up personnel and equipment.

Allowable Subject Matter
Claims 3, 7-8, 10, 12, 17, and 19 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
at least one measuring unit arranged on the provision and/or storage unit configured for determining a mass of the at least one consumable material;
at least one outer-packaging opening unit, configured for opening at least one outer packaging which at least partially surrounds the at least one consumable material;
at least one access opening unit configured for detecting a position of an access opening to a production and/or packaging machine, and actuating at least one access closure element which closes the access opening of the production and/or packaging machine;
at least one charging station configured for supplying energy to an energy store unit of the consumable-material handling device; or
an access closure element of the production and/or packaging machine is autonomously opened by means of the consumable-material handling device, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655